Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Trovinger et al. (USP 7,503,554) discloses, regarding claim 1, a saddle folder comprising: a first set of heated rollers (62) having parallel axes and configured to form a nip section therebetween; a first motor drive configured to cooperatively rotate the first set of heated rollers to move received paper through the first set of heated rollers to form a paper fold at the central crease, and a controller configured to control operation of the first motor drive (see at least fig.3A,3B, C4/L9-23); however, the prior art of record does not fairly disclose or teach at least a second heated roller having an axis, wherein the axes of the first set of rollers are substantially perpendicular to the axis of the second roller, and wherein the second roller is positioned so as to contact the paper fold after exiting the nip section; or a second motor drive, in combination with the remaining limitations of the claims.
Further regarding claim 8, Trovinger discloses a method comprising: the steps of receiving paper and cooperatively rotated the first set of heated rollers (see above), as claimed; however, the prior art of record does not fairly disclose or teach the step of receiving the paper into a second heated roller having a parallel axis, wherein the axes of the first set of rollers are substantially perpendicular to the axis of the second roller, and wherein the second roller is positioned so as to contact the paper fold after exiting the nip section, in combination with the remaining limitations of the claim.
Further regarding claim 15, Trovinger discloses a saddle folder comprising: a first set of heated rollers and a first motor drive (see above) and controller, as claimed; however, the prior art of record does not fairly disclose or teach at least the controller configured to engage a heater element associated with the first set of heated rollers prior to receipt of paper at the nip section and to disengage the heater element when the paper fold passes an exit nip section of the first set of rollers, in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/25/2022